      Case 4:19-cv-00005-CDL Document 12-1 Filed 11/08/19 Page 1 of 23




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

RODRIGO ARREOLA, as parent                 *
of Hector Arreola, Deceased, and           *
as Personal Representative and             *
Administrator of the Estate of Hector      *
Arreola, CONCEPCION ARREOLA,               *
as parent of Hector Arreola, and S.A.,     *
minor child of Hector Arreola, by          *
next friend Jezreel Imee Custodio,         *
                                           *
      Plaintiffs,                          *
                                           *
v.                                         *   Civil Action File Number:
                                           *   4:19-cv-00005-CDL
THE CONSOLIDATED                           *
GOVERNMENT OF COLUMBUS,                    *
GEORGIA, OFFICER MICHAEL                   *
AGUILAR, in his individual and             *
official capacity, OFFICER BRIAN           *
DUDLEY, in his individual and              *
official capacity, OFFICER                 *
AARON EVRARD, in his individual            *
and official capacity, and COLUMBUS        *
POLICE DEPARTMENT CHIEF OF                 *
POLICE RICHARD T. BOREN,                   *
in his individual and official capacity,   *
                                           *
      Defendants.                          *

     DEFENDANTS’ BRIEF IN SUPPORT OF THEIR MOTION FOR
                   SUMMARY JUDGMENT
      Case 4:19-cv-00005-CDL Document 12-1 Filed 11/08/19 Page 2 of 23




      The Consolidated Government of Columbus, Georgia (“CCG”), Officer

Michael Aguilar, in his individual and official capacity (“Officer Aguilar”), Officer

Brian Dudley, in his individual and official capacity (“Officer Dudley”), Officer

Aaron Evrard, in his individual and official capacity (“Officer Evrard”), and

Columbus Police Department Chief of Police Richard T. Boren (“Chief Boren”),

submit this Brief in Support of their Motion for Summary Judgment, respectfully

showing the Court the following:

                                INTRODUCTION

      This is an excessive force case brought by the family of Hector Arreola, who

died on January 10, 2017 as the result of methamphetamine toxicity. The night

before, a deranged Mr. Arreola engaged in a violent struggle with Officers Aguilar,

Dudley, and Evrard, after violating their verbal instructions, and then fighting,

kicking, and resisting their efforts to place him in custody. The tragedy is that

Officers Aguilar, Dudley and Evrard, with the assistance of Mr. Arreola’s own

mother, tried to reason with Mr. Arreola to get him the help he needed, but Mr.

Arreola refused their repeated pleas.

      Now we have this lawsuit, which is not at all about helping Mr. Arreola. It

is entirely about Plaintiffs seeking compensation by blaming the police officers

that so desperately tried to protect the public from Mr. Arreola, and Mr. Arreola

from himself. This being a constitutional excessive force case, Plaintiffs must


                                         1
      Case 4:19-cv-00005-CDL Document 12-1 Filed 11/08/19 Page 3 of 23




show that Officers Aguilar, Dudley, and Evrard violated an “objective

reasonableness” standard, Graham v. Connor, 490 U.S. 386, 395 (1989), and this

they cannot do. The undisputed evidence shows that Mr. Arreola’s arrest was

entirely justified, and only such force as was necessary to diffuse the situation and

bring him into custody was utilized.          Mr. Arreola’s death was certainly

unfortunate, but it was caused by him and him alone, and not caused by any

constitutional violation. Defendants’ Motion for Summary Judgment is due to be

GRANTED.

                             SUMMARY OF FACTS

      In accordance with Local Rule 56, Defendants have filed a Statement of

Undisputed Material Facts in Support of their Motion for Summary Judgment

(“SMF”), which is incorporated herein by reference.

                           PROCEDURAL POSTURE

      This Court entered a Scheduling and Discovery Order dated April 17, 2019,

which allowed Defendants to file motions for summary judgment related to

immunity and the alleged violation of Mr. Arreola’s constitutional rights after the

close of the initial bifurcated discovery period.     [Doc. no. 7, ¶ III(D)].     In

accordance with the Court’s Scheduling and Discovery Order, as modified by the

Court’s text order granting an extension requested by Plaintiffs [Doc. no. 11],

Defendants have moved for summary judgment on the grounds that Mr. Arreola’s


                                         2
      Case 4:19-cv-00005-CDL Document 12-1 Filed 11/08/19 Page 4 of 23




federal and state constitutional rights were not violated, and that all of the

individuals named in this case have immunity from the claims asserted.

                    SUMMARY JUDGMENT STANDARD

      Summary judgment shall be granted where “the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a). An issue of fact is “material” if, under the

applicable law, it might affect the outcome of the case, and an issue of fact is

“genuine” if the record, taken as a whole, could lead a rational trier of fact to find

for the non-moving party. Allen v. Tyson Foods, 121 F.3d 642, 646 (11th Cir.

1997). Summary judgment shall be granted against a party who fails to establish

the existence of an element essential to their case, and on which that party bears

the burden of proof. Allen v. Bd. of Public Educ. for Bibb Cnty., 495 F.3d 1306,

1313 (11th Cir. 2007).

               ARGUMENT AND CITATION OF AUTHORITY

      Plaintiffs assert five separate claims for relief: (1) a Fourth Amendment

Excessive Force claim under the United States Constitution against Officers

Aguilar, Dudley, and Evrard [Pl’s. Compl., Doc. no. 1, Count 1]; (2) a Fourteenth

Amendment Deliberate Indifference to Serious Medical Needs claim under the

United State Constitution against Officers Aguilar, Dudley and Evrard [Id., Count

2]; (3) a supervisory liability claim against Chief Boren and a Monell liability


                                          3
      Case 4:19-cv-00005-CDL Document 12-1 Filed 11/08/19 Page 5 of 23




claim against the CCG [Id., Count 3]; (4) a Georgia state constitutional claim [Id.,

Count 4]; and (5) Georgia State law battery claim [Id., Count 5]. As set forth

herein, none of these claims have any merit on the undisputed facts here.1

1.    Federal Claims Against All Defendants: No Constitutional Violations

      A.    There Was No Fourth Amendment Violation

      To establish a Fourth Amendment violation based upon excessive force,

Plaintiffs must show that Officers Aguilar, Dudley, and Evrard violated an

“objective reasonableness” standard.     Graham, supra, 490 U.S. at 395.         In

analyzing this standard, the Court must view the facts “from the perspective of a

reasonable officer on the scene with knowledge of the attendant circumstances and

facts, and balance the risk of bodily harm to the suspect against the gravity of the

threat the officer sought to eliminate.” McCullough v. Antolini, 559 F.3d 1201,

1206 (11th Cir. 2009). Because “police officers are often forced to make split-

second judgments,” their conduct “must be judged from the perspective of a

reasonable officer on the scene, rather than with the 20/20 vision of hindsight.”

Graham, 490 U.S. at 396-97. In other words, courts must view the use of force

“through the eyes of the officer on the scene.” Crosby v. Monroe Cnty., 394 F.3d


1
 Because the Court has bifurcated discovery, any issues related to potential Monell
liability have not yet been briefed. As set forth herein, because Mr. Arreola
suffered no violation of his constitutional rights, neither Chief Boren nor the CCG
could face any liability in this case. Likewise, there is no evidence supporting any
potential supervisory liability on the part of Chief Boren. See Section 3 infra.

                                         4
      Case 4:19-cv-00005-CDL Document 12-1 Filed 11/08/19 Page 6 of 23




1328, 1333-34 (11th Cir. 2004).      Three factors are relevant: (1) the need for

application of force; (2) the relationship between the need and amount of force

used; and (3) the extent of the injury inflicted. Stephens v. DeGiovanni, 852 F.3d

1298, 1324 (11th Cir. 2017).

      Viewed from the perspective of Officers Aguilar, Dudley, and Evrard, it is

apparent that Mr. Arreola’s constitutional rights were not violated. The evidence is

undisputed that when Officers Aguilar and Dudley confronted Mr. Arreola, they

immediately tried “to de-escalate the situation so it doesn’t result in a struggle or

fight.” [SMF, ¶ 30]. Before the struggle even began, Officer Aguilar called EMS

to evaluate Mr. Arreola. [SMF, ¶ 31]. Officers Aguilar and Dudley continued to

talk to Mr. Arreola in hopes of avoiding a confrontation. [SMF, ¶¶ 30-31, 37-38.].

As Officer Aguilar stated, the Officers’ main concern “was getting him help and

trying to figure out why we are here.” [SMF, ¶ 38].

      It was only after Mr. Arreola defied their instructions and began knocking

on a neighbor’s door that Officers Aguilar and Dudley felt the need to detain Mr.

Arreola. That decision was a rational, thoughtful one made by Officer Aguilar:

      And my only thought on that is the fact that he’s a mentally unstable
      person, he is seeing stuff that’s not there, saying stuff like some
      people are there to possibly hurt him or his mother, which is the
      reason for the welfare check. So knowing that he’s knocking on
      somebody’s door, what’s likely to happen? Somebody is going to
      open the door. Well, I don’t want this mentally unstable person to
      knock on a door, then open it. He goes inside and then it’s unknown


                                         5
       Case 4:19-cv-00005-CDL Document 12-1 Filed 11/08/19 Page 7 of 23




      if anybody else’s life is in jeopardy. And I don’t know if there’s guns,
      knives, weapons inside the house.

[SMF, ¶ 36].

      There is simply no question that the conduct of Mr. Arreola on January 9,

2017 justified his arrest. Ironically, even Plaintiff’s own “expert” who has worked

with and/or testified for the plaintiffs in twenty-four excessive force cases in the

last two years, agrees that Mr. Arreola’s conduct on the evening in question

justified his arrest. [Harmening Dep., p. 89:19-21 (“Yes, although I’m – I’m not

critical of the fact that they took him to the ground and put him in handcuffs. I’m

not critical of that”)]. In fact, this so-called “expert” testified that Officers Aguilar

and Dudley could have and maybe even should have arrested Mr. Arreola sooner.

[Id., pp. 109:11-14; 110:22-111:2]. 2

      As to the amount of force used, that is not a close question either.

Immediately upon trying to arrest Mr. Arreola, a violent struggle ensued, and

Officers Aguilar and Dudley were required to be on his back to keep his arms

spread so he could not get off the ground. [SMF, ¶¶ 39-40, 45]. Both officers

repeatedly asked Mr. Arreola to stop resisting, as did Mr. Arreola’s own mother.


2
 Defendants leave for another day whether Plaintiffs’ “expert” is qualified and, if
so, whether his opinions are relevant. See, e.g., Saucier v. Katz, 533 U.S. 194, 216
n.6 (2001) (Ginsburg, J., concurring in judgment) (internal quotations omitted) (“In
close cases, a jury does not automatically get to second-guess these life and death
decisions, even though a plaintiff has an expert and a plausible claim that the
situation could better have been handled differently.”).

                                           6
      Case 4:19-cv-00005-CDL Document 12-1 Filed 11/08/19 Page 8 of 23




[SMF, ¶¶ 42-43]. Mr. Arreola’s mother – who is one of the Plaintiffs here –

described the struggle as follows:

      Q:    Okay. And the two police officers, they’re struggling with
      Hector to try and gain control of him and get him cuffed; is that right?
      A:    Yes.
      Q:    And do you remember Hector kicking and trying to get himself
      free?
      A:    He wasn’t kicking. He was going to kick when the police –
      when he was on top of him.
      Q:    And he’s – and Hector’s trying to get out from under them?
      A:    Yes.
      Q:    -- he’s trying to get free?
      A:    Yes.
      Q:    So he’s resisting?
      A:    Yes.
      Q:    And it’s big wrestling match? I mean, it’s pretty intense; right?
      A:    Yes.

[SMF, ¶ 49]. 3

      According to Plaintiffs, Mr. Arreola was placed in handcuffs at 5:29:09, less

than four minutes after the struggle began. [SMF, ¶ 46]. But, even then, Mr.

Arreola continued to kick and resist, a fact which Mr. Arreola’s mother

acknowledged. [SMF, ¶ 50, Arreola Dep., p. 29:1-3 (“Q: And that Hector was –


3
 Defendants recognize that the Court does not have to accept the Officers’
subjective version of events, but rather must “reconstruct the event in the light
most favorable to the non-moving party and determine whether the officer’s use of
force was excessive under those circumstances.” Stephens v. DeGiovanni, 852
F.2d 1298, 1315 (11th Cir. 2017), quoting Fils v. City of Aventura, 647 F.3d 1272,
1288 (11th Cir. 2011). In this case, the “reconstruction” has been done by Mr.
Arreola’s own mother who was standing several feet away has admitted that Mr.
Arreola was continuing to resist, struggle, and fight during the entire episode.
[SMF, ¶¶ 49-51]. In other words, Plaintiffs’ “best case” is no case at all.

                                         7
      Case 4:19-cv-00005-CDL Document 12-1 Filed 11/08/19 Page 9 of 23




kept resisting even after they got him in handcuffs? A: Yes.”). As a consequence,

Officer Dudley ran to his car to get leg irons. [SMF, ¶ 47]. Plaintiffs concede that

the officers were no longer on top of Mr. Arreola at 5:31:17 A.M., and Mr. Arreola

was placed in a seated position at 5:33:03 A.M. [SMF, ¶ 54]. The entire sequence

of events therefore took only about eight minutes, during which entire time Mr.

Arreola was continually struggling, fighting, and resisting.4

      The level of force used by Officers Aguilar, Dudley, and Evrard was

consistent with the threat posed by Mr. Arreola and was only applied in the amount

necessary to get Mr. Arreola restrained and in custody. No punches were thrown.

No batons or tasers were used. And, most importantly, once Mr. Arreola was fully

restrained in leg irons and in custody, no further force was applied. [SMF, ¶¶ 48-

53]. The force applied to Mr. Arreola plainly fell within constitutional norms.

See, e.g., Graham, supra, 490 U.S. at 396 (“[T]he right to make an arrest or


4
There is no dispute that Mr. Arreola engaged in a tremendous fight and struggle.
Officer Aguilar described it as follows:

      And I will say this about the struggle, I mean, I’ve been a police
      officer for coming up on 10 years now. And the struggle I had with
      Mr. Arreola is by far the biggest struggle I’ve ever been in. I’ve been
      in struggles with other individuals that’s been intoxicated and high on
      drugs. And up to this day, that’s still the biggest struggle that I’ve had
      just trying to get somebody in handcuffs. Like I mean, I’m a bigger
      guy and I had no effect whatsoever, and it took two of us just to get
      him handcuffed.

[SMF, ¶ 43].

                                          8
      Case 4:19-cv-00005-CDL Document 12-1 Filed 11/08/19 Page 10 of 23




investigatory stop necessarily carries with it the right to use some degree of

physical coercion or threat thereof to effect it.”); Durruthy v. Pastor, 351 F.3d

1080, 1094 (11th Cir. 2003) (“This circuit has made clear that some use of force by

a police officer when making a custodial arrest is necessary and altogether lawful,

regardless of the severity of the alleged offense.”). 5

      In similar cases, the Eleventh Circuit has held that applications of force akin

to that at issue here did not rise to the level of a constitutional violation. In Nolin

v. Isbell, 207 F.3d 1253 (11th Cir. 2000), the Court reversed the judgment of the

district court and held that an officer’s use of force was not actionable when he

grabbed the plaintiff from behind by the shoulder and wrist, threw him against a

van three or four feet away, kneed him in the back, pushed his head into the side of

a van, and then handcuffed him. Nolin, 207 F.3d at 1258-59. In Durruthy, supra,

the Court reversed the denial of qualified immunity and found that the officer had

applied only de minimis force when he “force[d] [the plaintiff] down to the ground

and placed him in handcuffs.” Durruthy, 351 F.3d at 1094. And, finally, in Croom

v. Balkwill, 645 F.3d 1240 (11th Cir. 2011), the Court affirmed the grant of

summary judgment in favor of the defendant where the officer forced the plaintiff


5
 The facts of this case are in stark contrast to the facts in Dyksma v. Pierson, 2018
WL 3430684 (M.D.Ga. July 16, 2018), where an officer pressed his knee to the
neck of a suspect for seventeen seconds after the suspect was handcuffed and had
become “quiet and stopped moving his legs and arms.” Id. at *7. Mr. Arreola’s
active fighting, resisting, and kicking required the use of force. [SMF, ¶¶ 48-53].

                                            9
      Case 4:19-cv-00005-CDL Document 12-1 Filed 11/08/19 Page 11 of 23




to the ground from a squatting position and held her there for up to ten minutes.

Croom, 645 F.3d at 1253 (“Even if unnecessary, the force used against Croom was

de minimis.”).

      In the present case, as in Graham, Nolin, Durruthy, Croom, and the other

authorities cited above, the force applied to Mr. Arreola was only such force as

necessary to bring him into custody and remove the threat associated with his

fighting, kicking, and resisting. As the United States Supreme Court has so clearly

held, “not every punch or shove, even if it may later seem unnecessary in the peace

of a judge’s chambers, violates the constitution.” Saucier v. Katz, 533 U.S. 194,

209 (2001). The force applied to Mr. Arreola was proportionate to the danger he

posed to Officer Aguilar, Officer Dudley, Officer Evrard, himself, and the public.

Mr. Arreola’s constitutional rights were not violated.

      B.     There Was No Fourteenth Amendment Violation

      Plaintiffs secondly allege that Defendants Aguilar, Dudley, and Evrard are

liable due to their deliberate indifference to serious medical needs of Mr. Arreola.

[Pl’s. Compl, ECF No. 1, Count 2]. Specifically, Plaintiffs allege:

      Officers Dudley, Aguilar, and Evrards’ deliberate indifference to the
      obvious and serious medical needs of Hector Arreola, who was in
      their custody, violated Hector Arreola’s Fourteenth Amendment
      rights.

[Id., ¶ 99]. Of course, the facts are undisputed that Mr. Arreola was not placed in

handcuffs until 5:29:09 A.M. on January 29, 2017 [SMF, ¶ 46], and was not fully

                                         10
      Case 4:19-cv-00005-CDL Document 12-1 Filed 11/08/19 Page 12 of 23




in custody until he was placed in leg irons at 5:31:17 A.M [SMF, ¶ 54]. EMS

arrived to evaluate Mr. Arreola at 5:36:15 A.M. [SMF, ¶ 56]. Apparently, then,

Plaintiffs contend that these police officers were “deliberately indifferent” to

medical needs in the roughly five minute period before EMS arrived to check on

Mr. Arreola. That is impossible under the applicable standard.

      The minimum standard for providing medical care to a pre-trial detainee

under the Fourteenth Amendment is the same as the minimum standard required by

the Eighth Amendment for a convicted prisoner, and Plaintiffs’ Fourteenth

Amendment claim must be analyzed under the decisional law of both the

Fourteenth and Eighth Amendments. Andujar v. Rodriguez, 486 F.3d 1199, 1203

n. 3 (11th Cir. 2007). Plaintiffs must satisfy both an objective and a subjective

inquiry, i.e., that there was an objectively serious medical need and that

Defendants Aguilar, Dudley and/or Evrard acted with deliberate indifference to

that serious medical need. Id. at 1203.6

      There is no evidence meeting these standards. First, the vast majority of

Officers Aguilar, Dudley, and Evrard’s encounter with Mr. Arreola occurred


6
 An objectively serious medical need is one so obvious that even a lay person
would easily recognize the necessity for a doctor’s attention. Andujar, 486 F.3d at
1203. Second, the plaintiff must establish that the official acted with deliberate
indifference, i.e., the official subjectively knew of and disregarded the risk of
serious harm, and acted with more than mere negligence. Gilmore v. Hodges, 738
F.3d 266, 274 (11th Cir. 2013).


                                           11
      Case 4:19-cv-00005-CDL Document 12-1 Filed 11/08/19 Page 13 of 23




during the struggle to get him contained, during which time the Officers had no

ability to assess Mr. Arreola’s medical condition. While Plaintiffs contend that

Mr. Arreola complained “I can’t breathe,” Officer Aguilar took that to mean that

he could breathe since he had enough breath to talk. [SMF, ¶ 59]. Officer Aguilar

is not a doctor, and cannot be expected to make a medical judgment within minutes

after an intense struggle with a combative detainee. See, e.g., Adams v. Poag, 61

F.3d 1537, 1545 (11th Cir. 1995), quoting Estelle v. Gamble, 429 U.S. 97, 105-06

(1976) (“[T]he question of whether government actors should have employed

additional diagnostic techniques or forms of treatment ‘is a classic example of a

matter for medical judgment’ and therefore not an appropriate basis for grounding

liability under the Eight Amendment.”). 7

      Second, there is no evidence that Officers Aguilar, Dudley, or Evrard were

grossly negligent in disregarding any known risk. In fact, the evidence shows

nothing but concern on their part for the safety of Mr. Arreola. When Officers

Aguilar and Dudley first confronted Mr. Arreola, they were “trying to de-escalate


7
 In fact, there was no evidence Mr. Arreola was suffering from a serious medical
condition. After Mr. Arreola was in custody, he was sitting on the ground,
conscious, and alert. [SMF, ¶ 58]. Officer Aguilar monitored his condition prior
to EMS arriving some five minutes later. [SMF, ¶ 55]. When Mr. Arreola was
loaded into the ambulance, he had a pulse, was breathing, and was being treated by
medical professionals. [SMF, ¶ 62]. There is simply no evidence to suggest that in
this five minute period any of the officers had notice of any serious medical
condition of Mr. Arreola.


                                        12
      Case 4:19-cv-00005-CDL Document 12-1 Filed 11/08/19 Page 14 of 23




the situation so it doesn’t result in a struggle or fight.” [SMF, ¶ 30]. Officer

Aguilar called for EMS to come evaluate Mr. Arreola before Mr. Arreola was even

taken into custody (which the Officers had no intention to do until Mr. Arreola

began knocking on the neighbors’ door), and EMS arrived just minutes after the

struggle with Mr. Arreola. [SMF, ¶¶ 31-35, 56].     The undisputed evidence in this

case shows concern on the part of Officers Aguilar, Dudley and Evrard, not

negligence, much less gross negligence as the law requires. See, e.g., Bd. of Cty.

Comm’rs of Bryan Cty., Okl. v. Brown, 520 U.S. 397, 410 (1997) (“[D]eliberate

indifference is a stringent standard of fault, requiring proof that a municipal actor

disregarded a known or obvious consequence of his action.”). Officers Aguilar,

Dudley and Evrard did not violate Mr. Arreola’s Fourteenth Amendment rights.

2.    Federal Claims Against Officers Aguilar, Dudley and Evrard,
      Individually: Qualified Immunity Applies

      Even if Plaintiffs could show a Fourth or Fourteenth Amendment violation,

Officers Aguilar, Dudley, and Evrard would be entitled to qualified immunity.

Public officials are entitled to qualified immunity unless they have “violated a

statutory or constitutional right that was clearly established at the time of the

challenged conduct.” City & Cnty. of San Francisco v. Sheehan, 135 S. Ct. 1765,

1776 (2015) (internal quotations omitted).      Courts are “not to define clearly

established law at a high level of generality.” Ashcroft v. al-Kidd, 563 U.S. 731,

742 (2011). This exacting standard “protect[s] all but the plainly incompetent or

                                         13
      Case 4:19-cv-00005-CDL Document 12-1 Filed 11/08/19 Page 15 of 23




those who knowingly violate the law.” Sheehan, 135 S. Ct. at 1776, quoting

Ashcroft, 563 U.S. at 743. 8

      While a case directly on point is not required, Ashcroft, 563 U.S. at 741,

“‘existing precedent must have placed the statutory or constitutional question

beyond debate’ and thus given the official fair warning that his conduct violated

the law.” Gates v. Khokhar, 884 F.3d 1290, 1296 (11th Cir. 2018) (emphasis in

original), quoting Coffin v. Brandau, 642 F.3d 999, 1013 (11th Cir. 2011) (en

banc). Fair warning is most commonly provided by materially similar precedent

from the Supreme Court, the Eleventh Circuit, or the highest state court in which

the case arose. Gates, 884 F.3d at 1296.

      A defendant who asserts qualified immunity only has the initial burden of

showing he was acting within the scope of his discretionary authority when he took

the allegedly unconstitutional action. Bennett v. Hendrix, 423 F.3d 1247, 1250

(11th Cir. 2005). The burden then shifts to the plaintiff to establish that qualified

immunity is not appropriate by showing that: (1) the facts alleged make out a

violation of a constitutional right; and (2) the constitutional right at issue was


8
 See, e.g., Reichle v. Howards, 566 U.S. 658, 665 (2012) (quotations and citations
omitted) (“[W]e have previously explained that the right allegedly violated must be
established, not as a broad general proposition, but in a particularized sense so that
the contours of the right are clear to a reasonable official.”). In other words, a right
must be well-established enough “that every reasonable official would have
understood that what he is doing violates that right.” Reichle, 566 U.S. at 664
(emphasis added)(internal quotation marks omitted and alteration adopted).

                                           14
       Case 4:19-cv-00005-CDL Document 12-1 Filed 11/08/19 Page 16 of 23




clearly established at the time of the alleged misconduct. Perez v. Suszczynski, 809

F.3d 1213, 1218 (11th Cir. 2016).

       An official performs a discretionary function when his acts “but for the

alleged constitutional infirmity, would have fallen with his legitimate job

description,” and the acts were done “through means that were within his power to

utilize.” Holloman v. Harland, 370 F.3d 1252, 1266 (11th Cir. 2004). There can

be no realistic dispute that Officers Aguilar, Dudley, and Evrard, who were

responding to a 911 call initiated by Arreola, was acting within their discretionary

authority at the time of all relevant events in this case.

       The burden, then, shifts to Plaintiffs to make out a case for a violation of a

constitutional right that was clearly established. That cannot be done on the facts

here. As set forth above, Mr. Arreola’s constitutional rights were not violated on

January 9, 2017. And any constitutional rights of Mr. Arreola were certainly not

“clearly established” as of that date. Plaintiffs cannot point to a single Supreme

Court, Eleventh Circuit, or Georgia Supreme Court case that would have put the

Fourth and Fourteenth Amendment questions beyond debate and thus given

Officers Aguilar, Dudley and Evrard fair warning that their conduct violated the

law.

       In fact, controlling Eleventh Circuit authority is to the contrary. In Lewis v.

City of West Palm Beach, Florida, 561 F.3d 1288 (11th Cir. 2009), the police


                                           15
      Case 4:19-cv-00005-CDL Document 12-1 Filed 11/08/19 Page 17 of 23




officers encountered a suspect who was behaving irrationally, and was later

diagnosed as having cocaine-induced excited delirium. The officers struggled with

the suspect, one officer put his knee on the suspect’s upper back and neck, and

another officer bound the suspect’s legs using a leg restraint. The suspect later

died. Lewis, 561 F.3d at 1290. The district court granted the officers’ motion for

summary judgment, and the Eleventh Circuit affirmed, holding:

      Here, case law does not provide the necessary precedent, either
      specifically or through broad principles, to clearly establish the right.
      Thus, only if the officers' conduct was so egregious and unacceptable
      so as to have blatantly violated the Constitution would qualified
      immunity be unavailable to them…[Cits]. This standard is met when
      every reasonable officer would conclude that the excessive force used
      was plainly unlawful. Priester v. City of Riviera Beach, Fla., 208 F.3d
      919, 926–27 (11th Cir.2000). Appellant argues that because the
      officers further restrained Lewis with the hobble after the need for any
      use of force had passed and tightened it to form a hogtie, the officers'
      conduct rose to this level of egregiousness. This is not the case. Even
      though most of the officers in this case testified that Lewis was not a
      danger to them and was merely resisting arrest, he was, as the district
      court described, “an agitated and uncooperative man with only a
      tenuous grasp on reality.” Because of his refusal to sit upright and his
      inability to remain calm, Lewis remained a safety risk to himself and
      to others.

Id. at 1292; see also Bussey-Morice v. Gomez, 587 Fed. Appx. 621, 625 (11th Cir.

2014) (No clearly established right established where suspect was tased three

times, then taken to the ground by two officers, then further subdued by five

officers with a pillow case placed over the suspect’s head). Officers Aguilar,




                                         16
      Case 4:19-cv-00005-CDL Document 12-1 Filed 11/08/19 Page 18 of 23




Dudley and Evrard are entitled to qualified immunity from all claims asserted in

this case.

3.    Federal Claims Against Boren: No Causal Connection
      and Qualified Immunity

      Plaintiffs attempt to allege supervisory liability claims against Chief Boren,

claiming that Chief Boren has “failed to appropriately train officers” and failed to

“institute sufficient, policies, procedures, and training.” [Pl’s. Compl., Doc. no. 1,

¶¶ 104, 108]. There is no basis for supervisory liability in this case.

      It is well established that supervisory officials are not liable under § 1983 for

the unconstitutional acts of their subordinates on the basis of respondeat superior

or vicarious liability. Keith v. DeKalb Cty., Ga., 749 F.3d 1034, 1047 (11th Cir.

2014). To hold a supervisor liable, a plaintiff must show that the supervisor either

directly participated in the unconstitutional conduct or that a causal connection

exists between the supervisor’s actions and the alleged constitutional violation. Id.

at 1047-48. The necessary causal connection can be established “when a history of

widespread abuse puts the responsible supervisor on notice of the need to correct

the alleged deprivation, and he fails to do so…” or when facts support “an

inference that the supervisor directed the subordinates to act unlawfully or knew

that the subordinates would act unlawfully and failed to stop them from doing so.”

Cottone v. Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003) (internal quotations and

citations omitted).

                                          17
      Case 4:19-cv-00005-CDL Document 12-1 Filed 11/08/19 Page 19 of 23




      There is no evidence in this case that Chief Boren participated in any

unconstitutional conduct or otherwise acted or failed to act in any manner that

caused the violation of Mr. Arreola’s constitutional rights. To the contrary, the

undisputed evidence shows that Officers Aguilar, Dudley, and Evrard all received

extensive training from the Columbus Police Department on dealing with suspects

with a mental health crisis, the use of force, and monitoring custodial suspects.

[SMF, ¶¶ 15-24]. The facts of this case clearly do not show “obvious, flagrant,

rampant” and “widespread abuse” sufficient to potentially impose supervisory

liability. Hartley v. Powell, 193 F.3d 1263, 1269 (11th Cir. 1999).

      Second, even if Plaintiffs could satisfy the stringent hurdle required to

potentially hold Chief Boren liable on a supervisory liability theory, they must still

overcome Chief Boren’s qualified immunity by proving (1) that Chief Boren

violated their federal constitutional rights, and (2) that the constitutional rights

were “clearly established” at the time Chief Boren acted. Keith, 749 F.3d at 1048,

citing Pearson v. Callahan, 555 U.S. 223, 232 (2009). For the same reasons as

applicable to Officers Aguilar, Dudley, and Evrard, Chief Boren has qualified

immunity as to all of Plaintiffs’ claims. Lewis, supra, 561 F.3d at 1292.




                                         18
      Case 4:19-cv-00005-CDL Document 12-1 Filed 11/08/19 Page 20 of 23




4.    State Claims: Official And Sovereign Immunity Apply

      Plaintiffs’ Georgia constitutional claim [Doc. no. 1, ¶¶ 116-119] and

Georgia state law battery claim [Id., ¶¶ 120-122] are barred by official and

sovereign immunity.

      With respect to any individual capacity state law claims asserted by

Plaintiffs, official immunity protects an officer from personal liability arising from

his performance of “official functions” as long as the officer did not act with

“actual malice” or “actual intent to cause injury.” See Ga. Const. art. I, § 2, ¶

IX(d). Similar to qualified immunity, official immunity is intended to “preserve

the public employee’s independence of action without fear of lawsuits and to

prevent a review of his or her judgment in hindsight.” Cameron v. Lang, 274 Ga.

122, 125, 549 S.E.2d 341, 344 (2001). It applies to an officer’s “discretionary

actions taken within the scope of [his] official authority.” Id.

      As set forth above, it is clear that Chief Boren and Officers Aguilar, Dudley,

and Evrard were all performing discretionary acts within the scope of their official

authority. Thus, they can only be liable on Plaintiff’s state claims if they acted

with “actual malice” or “actual intent to cause injury” as required to overcome

official immunity. See Adams v. Hazelwood, , 271 Ga. 414, 416 520 S.E.2d 896,

898 (1999). Under Georgia law, that means a “deliberate intention to do wrong.”

Id.; see also West v. Davis, 767 F.3d 1063, 1073 (11th Cir. 2014). There is no such


                                          19
      Case 4:19-cv-00005-CDL Document 12-1 Filed 11/08/19 Page 21 of 23




evidence in the record here. Chief Boren and Officers Aguilar, Dudley and Evrard

are all therefore immune from Plaintiffs’ state law claims.

      To the extent Plaintiffs assert official capacity state law claims, those claims

are treated as claims against the CCG. Bd. of Comm’rs of Glynn Cnty. v. Johnson,

311 Ga. App. 867, 869,717 S.E.2d 272, 274 (2011)(“[S]uits against county

employees in their official capacities are in reality suits against the county itself”).

The doctrine of sovereign immunity protects counties from suit unless they have

waived their immunity. Gilbert v. Richardson, 264 Ga. 744, 752, 452 S.E.2d 476,

484 (1994); Olivera v. University System of Georgia’s Bd. of Regents, 298 Ga.

425, 428, 782 S.E.2d 436, 438 (2016). Plaintiffs have not established any waiver

of immunity by the CCG, and Defendants are therefore entitled to summary

judgment on any official capacity state law claims. 9

                                   CONCLUSION

      For the aforementioned reasons, and the undisputed facts set forth in

Defendants’ contemporaneous filing, the Motion for Summary Judgment of

Defendants the CCG, Chief Boren, and Officers Aguilar, Dudley, and Evrard

should be GRANTED.


9
  CCG is a consolidated city-county government, and the Court views CCG as a
county for purposes of sovereign immunity. See Bowen v. Columbus, 256 GA.
462, 463, 349 S.E.2d 740, 741 (1986). Any state law claims Plaintiffs are
attempting to make against the CCG directly would be barred by sovereign
immunity as well. Olivera, 298 Ga. at 428, 782 S.E.2d at 438.

                                          20
Case 4:19-cv-00005-CDL Document 12-1 Filed 11/08/19 Page 22 of 23




Respectfully submitted, this 8th day of November, 2019.

                               PAGE, SCRANTOM, SPROUSE,
                               TUCKER & FORD, P.C.

                               By: /s/ Alan G. Snipes
                                      James C. Clark, Jr.
                                      Ga. State Bar No.: 127145
                                      jcc@psstf.com
                                      Alan G. Snipes
                                      Ga. State Bar No.: 665781
                                      ags@psstf.com
                                      Tyler C. Cashbaugh
                                      Ga. State Bar No.: 869622
                                      tcc@psstf.com
                                      1111 Bay Avenue, Third Floor
                                      Columbus, Georgia 31901
                                      (706) 324-0251

                               By: /s/ Clifton C. Fay
                                      Clifton C. Fay
                                      Georgia Bar No.: 256460
                                      Lucy T. Sheftall
                                      Georgia Bar No.: 639813
                                      P.O. Box 1340
                                      Columbus, Georgia 31902

                               Counsel for Defendants




                                21
      Case 4:19-cv-00005-CDL Document 12-1 Filed 11/08/19 Page 23 of 23




                         CERTIFICATE OF SERVICE

      I do hereby certify that I am counsel for Defendants and that on this date I

served the foregoing document, Defendants’ Brief in Support of Motion for

Summary Judgment through the Court’s CM/ECF system, which will ensure

delivery to the following:

                   Mark C. Post
                   Mark Post Law, LLC
                   3 Bradley Park Ct., Ste. F
                   Columbus, Georgia 31904
                   mpost@markpostlaw.com

      This 8th day of November, 2019.

                                             /s/ Alan G. Snipes
                                             Counsel for Defendants




                                        22
